                                                                                      u.~.m5 Th1cr   vur
                                                                                     DI TfdCT OF VE, MO T
                             UNITED STATES DISTRICT COURT                                   f;~ f~iJ
                                       FOR THE
                                 DISTRICT OF VERMONT

CARLOS ALVAREZ ESPINO and                        )
MARCELA VERDUZCO BOTELLO,                        )
                                                 )
        Plaintiffs,                              )
                                                 )
        V.                                       )              Case No. 5:21-cv-21
                                                 )
 U.S. CITIZENSHIP AND IMMIGRATION                )
 SERVICES; USCIS VERMONT SERVICE                 )
 CENTER; LAURA B. ZUCHOWSKI,                     )
 Director, USCIS Vermont Service Center in       )
 her official capacity,                          )
                                                 )
        Defendants.                              )


                                        ENTRY ORDER

       On July 6, 2021, the court held a hearing on the motion to dismiss filed by defendants

U.S. Citizenship and Immigration Services, USCIS Vermont Service Center, and Laura

Zuchowski, Director of the Service Center. (Doc. 9.)

       Defendants' motion raises important issues concerning judicial review of the

administrative procedures in place concerning the U nonimmigrant classification in general and

as these affect the pending application of plaintiff Carlos Alvarez Espino. Plaintiffs have

responded, and the Government has filed a reply brief. (Docs. 10, 12.)

       The court will issue a ruling on the motion to dismiss within 90 days.

       The potential removal of Mr. Alvarez by United States immigration authorities during

this period would interfere with the court's adjudication of the legal issues raised and ably

presented by the parties. The court will schedule a status conference in two weeks to confirm
that comi has sufficient time to rule on the defendants' pending motion and that the case is not

rendered moot by Mr. Alvarez's removal while the motion is pending.

       Dated at Rutland, in the District of Vermont, this 6th day of July, 2021 .
                                                                             ..   -"'.
                                                                  ..: ~             ~
                                                              ~         ->-=----
                                                             Geoffrey W. Crawford, Chief Judge
                                                             United States District Court




                                                 2
